Citation Nr: 9920758	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  98-08 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Basic eligibility for nonservice-connected disability pension 
benefits. 

 

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel






INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from July 9, 1959, to January 8, 1964.  He had 
subsequent service with the United States Air Force Reserve.  
This is an appeal from a May 1997 decision by the Department 
of Veterans Affairs (VA) Regional Office, Chicago, Illinois, 
which continued prior denials of entitlement to nonservice-
connected disability pension benefits on the basis set the 
veteran was not basically eligible for such benefits due to a 
lack of wartime active service.  In May 1999, the veteran 
testified at a hearing before a member of the Board of 
Veterans' Appeals (Board) sitting at the regional office.  
The case is now before the Board for appellate consideration.  


REMAND

The record reflects that, according to the veteran's DD-214, 
he had active service with the United States Marine Corps 
from July 9, 1959, to January 8, 1964.  The DD Form 214 
indicates that he had no foreign service.  The National 
Personnel Records Center has verified that the veteran did 
not have any service in Vietnam.  

The Board notes that, for wartime service, the Vietnam Era is 
defined as the period beginning on February 28, 1961, and 
ending on May 7, 1975, inclusive, in the case of a veteran 
who served in the Republic of Vietnam during that period.  
The Vietnam Era is the period beginning on August 5, 1964, 
and ending on May 7, 1975, inclusive, in all other cases.  
38 C.F.R. § 3.2(f) (1998).  Thus, since the veteran did not 
serve in Vietnam, his United States Marine Corps active 
service does not confer basic eligibility for nonservice-
connected disability pension benefits on him.  

The veteran has maintained, however, that he had active 
service while a member of the United States Air Force Reserve 
from 1964 to 1967 and that that active service should qualify 
him for nonservice-connected disability pension benefits.  

The record reflects that, in his initial claim for VA 
disability benefits in December 1988, the veteran indicated 
that he had served from February 1964 to October 1966 in the 
United States Air Force Reserve as a technical sergeant at 
the Bakalar Air Force Base, Columbus, Indiana.  

In March 1993, the National Personnel Records Center provided 
copies of medical records, including a physical examination 
for enlistment in the Air Force Reserve in June 1964.  There 
was also a copy of a Reserve order dated in May 1965 
indicating that the veteran had been relieved from the 72nd 
Troop Carrier Squadron, Bakalar Air Force Base, Columbus, 
Indiana, and assigned to HQ CONAC (NARS-B) ARRC in Denver, 
Colorado.  The veteran's grade was listed as technical 
sergeant and his Air Force service number was AF[redacted].  
His Reserve status was described as ready.  The National 
Personnel Records Center indicated that the veteran had no 
active Air Force service other than active duty for training.  

In April 1995, the veteran maintained that he was placed on 
active military service in 1964 and 1965 while he was in the 
United States Air Force Reserve.  He maintained that that 
service had not been active duty for training.  

In July 1965, the National Personnel Records Center provided 
additional personnel records pertaining to the veteran's 
United States Air Force Reserve service.  It was indicated 
that, from August 1 to August 15, 1964, the veteran had had 
active duty.  

The regional office later received a copy of Reserve orders 
dated in October 1965 from the Headquarters Air Reserve 
Records Center (CONAC) United States Air Force, Denver, 
Colorado, indicating that the veteran was relieved from his 
assignment at that center and honorably discharged from the 
Air Force Reserve.  It was indicated that DD Form 256AF would 
be furnished.  

During the course of the May 1999 hearing on appeal, it was 
maintained that the veteran served with an Air Force Reserve 
unit beginning in 1964.  The veteran indicated that he had 
been an operation specialist working for the 76th Squadron, 
443rd Wing.  He related that wearing a uniform was optional 
except on the weekends during active duty.  He indicated that 
he had worked at an Air Force Base in Columbus, Indiana, the 
entire period.  

As matters now stand, the question of whether the veteran had 
any active military service while a member of the United 
States Air Force Reserve beginning in 1964 is somewhat 
unclear.  Accordingly, the case is REMANDED to the regional 
office for the following action:  

1.  The regional office should contact 
the National Personnel Records Center and 
ask that that center verify with the 
service department all periods of active 
military service of the veteran, 
including any active service while a 
member of the United States Air Force 
Reserve beginning in 1964.  In 
particular, the center should be asked to 
verify whether the service from August 1 
to August 15, 1964, was active duty or 
active duty for training.  See M21-1, 
Part IV, Chapter 10.02(d)(2), (e), (f).

2.  The veteran's case should then be 
reviewed by the regional office. It 
should be determined whether the service 
performed by the veteran was "active 
duty" for the purposes of VA benefits 
notwithstanding the military's active 
duty for training classification. The 
veteran may meet the definition of 
active duty if the facts of record 
establish that his service was full-time 
and was for operational or support (as 
opposed to training) purposes. If the 
denial is continued, the veteran should 
be sent a supplemental statement of the 
case and be afforded the appropriate 
time in which to respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
unless he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.
  


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).





